FIRST AMENDMENT TO

EXECUTIVE MANAGEMENT EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE MANAGEMENT EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into as of September 12, 2012 by and between Ecotality,
Inc., a Nevada corporation (the “Company”), and H. Ravi Brar (“Brar”).
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to such terms in the Employment Agreement (as defined below).

 

Recitals

 

WHEREAS, the Company and Brar entered into that certain Executive Management
Employment Agreement, dated as of November 19, 2010 (the “Employment
Agreement”);

 

WHEREAS, the Company and Brar now desire to modify the job description contained
in the Employment Agreement so that it reflects Brar’s promotion to President
and Chief Executive Officer of the Company; and

 

WHEREAS, the Company and Brar are entering into this Amendment to document their
agreement regarding such modification.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, and intending to be legally bound hereby, the undersigned parties hereby
agree as follows:

 

A.          Incorporation of Preliminary Statements. The Recitals set forth
above by this reference hereto are hereby incorporated into this Amendment.

 

B.Amendment of Employment Agreement. Section 2 of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

 

“2.POSITION. The company shall employ Employee in the position of
President/Chief Executive Officer (“Position”). Employee will render business
and professional services in performance of Employee’s duties, consistent with
Employee’s position within the company, as shall reasonably be assigned to
Employee at any time and from time to time by the Company or its Board of
Directors.”

 

C.No Further Amendments. Except as set forth above, the Employment Agreement
shall remain in full force and effect in accordance with its terms.

 

 

 

 

D.Counterparts. This Amendment may be executed in counterparts and delivered by
facsimile and all so executed and delivered shall constitute a single original.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Company and Brar have duly executed this Amendment as of
the date first written above.

 

ECOTALITY, INC., a Nevada corporation

 

By: /s/ Susie Herrmann     Name: Susie Herrmann     Title:   Chief Financial
Officer  

 

/s/ H. Ravi Brar   H. Ravi Brar  

 

 

 

